Order entered July 16, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00504-CV

                          IN THE INTEREST OF J.D.H., A CHILD

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-56446-2010

                                            ORDER
       We GRANT the motion of Sheri Vecera, Official Court Reporter for the 199th Judicial

District Court of Collin County, Texas, for an extension of time to file the reporter’s record. The

reporter’s record shall be filed on or before July 31, 2014.


                                                       /s/     ADA BROWN
                                                               JUSTICE